DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 21, Chun teaches or discloses a station (STA) comprising: a transmitter; a receiver; and a processor; the receiver configured to receive, from an Access Point (AP), a trigger frame including at least a trigger type field indicating a type of expected uplink (UL) frames from a plurality of STAs and a field indicating a Basic Service Set (BSS) Identifier (BSSID): and on a condition that the STA is an intended recipient of the trigger frame, wherein the STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP or if the BSSID corresponds to one of a plurality of virtual BSSs associated with the AP and the STA is associated with at least one of the plurality of virtual BSSs; the transmitter and the processor configured to transmit, on a condition that the trigger type field indicates null data packet (NDP), a first NDP frame carrying short UL feedback information including at least a feedback report.

In regard amended claim 31, the prior arts of record do not teach or disclose a method performed by a station (STA), the method comprising: receiving, from an Access Point (AP) a trigger frame including at least a trigger type field indicating a type of expected uplink (UL) 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Date: 01/14/2021


/PHIRIN SAM/Primary Examiner, Art Unit 2476